Citation Nr: 1739816	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the overpayment of Department of Veteran's Affairs (VA) disability compensation benefits resulting from the Veteran's incarceration for a felony was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans' Affairs (VA).

In February 2015, the Board remanded this matter to afford the Veteran a hearing before the Board. Accordingly, in July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing located at the RO in New Orleans, Louisiana. A transcript of the hearing has been associated with the record. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).


FINDINGS OF FACT

1. The Veteran is service connected for several disabilities. He was assigned a combined compensation rating of 70 percent effective July 23, 2009, and a combined compensation rating of 100 percent effective May 28, 2015. 

2. The Veteran was incarcerated for at least sixty days in a prison following a felony conviction in April 2010. 

3. VA received notice of the details of the Veteran's incarceration in April 2010, and expressly acknowledged receipt of such notice.

4. VA continued to pay disability compensation benefits  to the Veteran following the receipt of the notice of his incarceration.
5. Due to his incarceration and the fact that compensation payments were made directly into a bank account he shared with his ex-spouse, the Veteran neither had knowledge of nor should have been aware of the erroneous award.


CONCLUSION OF LAW

1. The overpayment was not properly created, as it was solely the result of VA error. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.963a, 3.102, 3.500(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These notice and assistance requirements are not applicable to cases involving overpayment and indebtedness. Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002). Notwithstanding the fact in this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.

II. Overpayment

The preliminary issue of the validity of a debt is a threshold determination that must be made in an overpayment debt collection matter. Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991). An overpayment debt is created when VA determines that a beneficiary or payee has received monetary benefits to which he was not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.962. A claimant has the right to dispute the existence and amount of the debt. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911 (c) (2016).

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits. Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171, 175 (1997).

In this case, the Veteran was granted service connection for several disabilities, with the Veteran, in relevant part, assigned a combined compensation rating of 70 percent effective July 23, 2009, and a combined compensation rating of 100 percent effective May 28, 2015. However, the Veteran was incarcerated for at least sixty days in a prison following a condition of a felony conviction in April 2010. A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and is rated 20 percent disabled or more shall be paid compensation at the 10 percent rate beginning on the 61st day of incarceration. 38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665. 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed. 38 C.F.R. § 3.660 (a)(1). In this case, the AOJ states that the Veteran did not provide a date of incarceration, and therefore, the Veteran's compensation was not reduced until February 24, 2011. "During that time since his incarceration the Veteran continued to receive his full compensation benefits." See November 2012 Statement of the Case. Yet, VA received notice of the details of the Veteran's incarceration in April 2010. Specifically, in an April 2010 Report of General Information, the Veteran reported that he has been convicted of a felony and will begin serving a five year sentence of incarceration on April 28, 2010. 

The record reflects that the Veteran neither had knowledge of nor should have been aware of the erroneous award. At the Veteran's July 2016 Travel Board hearing, the Veteran testified that he contacted VA with notification that his five year sentence, and that he was not aware that VA was still paying him while he was in prison. The Veteran asserts that he was only made aware that he was still getting paid for his benefits while in prison when he was notified of overpayment. The Veteran further explained that his ex-wife had access to their joint bank account during the period of overpayment.

Given the record contained in the electronic claims file, the Board determines that the overpayment was not properly created because VA was solely responsible for the appellant being erroneously paid benefits. In this case, the Veteran notified VA of his felony incarceration, and therefore, the Veteran's actions nor his failure to act contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171, 175 (1997). Additionally, the record reflects that the Veteran neither had knowledge of nor should have been aware of the erroneous award. 

Thus, the Board finds that the overpayment debt at issue in this case was not properly created and is invalid. Narron v. West, 13 Vet. App. 223, 229 (1999).


	(CONTINUED ON NEXT PAGE)







ORDER

The overpayment of VA disability compensation benefits resulting from the Veteran's incarceration for a felony was not properly created, and to this extent, the appeal is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


